274 F.2d 427
UNITED STATES of America, Appellee,v.Joseph Charles PICCARELLI, Appellant.
No. 201.
Docket 25655.
United States Court of Appeals Second Circuit.
Submitted January 11, 1960.
Decided January 28, 1960.

Moses L. Kove, New York City (Daniel H. Greenberg, New York City, of counsel), for appellant.
S. Hazard Gillespie, Jr., U. S. Atty., S.D.N.Y., New York City (Gideon Cashman and George I. Gordon, Asst. U. S. Attys., New York City, of counsel), for appellee.
Before CLARK, HINCKS, and WATERMAN, Circuit Judges.
PER CURIAM.


1
Piccarelli contests his conviction before Judge Levet, sitting without a jury, of having sent admittedly obscene photographs by express from New York to one Cohen, proprietor of a gift shop in Columbus, Ohio. The shipment was made at the behest of one Shankman, a traveling salesman of novelties; and both Shankman and Cohen testified for the prosecution and pleaded guilty to charges arising from it. Piccarelli's only claim is that the evidence is insufficient to connect him with the shipment; and upon taking the stand, he denied all connection with it. But the evidence adduced by the prosecution, notably Shankman's testimony of having placed the order and received express receipts, together with various items of circumstantial proof, completely justified Judge Levet in not crediting Piccarelli's denials. And claimed discrepancies in the testimony as to date were of quite minor nature. The conviction was thoroughly justified and is affirmed.